Title: To George Washington from Major General Stirling, 4 January 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middle Brook [N.J.] January 4 1779 2 oClock P.M.
  
I had the Honor of writing to you Yesterday by Express, I have since received a Letter from Captn Burrowes by which he informs me of the sailing of a Fleet on the 29th consisting he says of 27 Ships 13 Brigs and Snows, and 13 Sloops and Schooners, in all 53 Sail, but the Messenger who brought me that Letter says that after the writing that Letter, more Vessels of various Siezes came down so as to increase the Number to above one hundred Sail, under the Convoy of one sixty four Gun Ship and two Frigates.
  3 oClock P.M. I have this Moment received the inclosed Letter from General Maxwell, If it should prove true that Count Estaing has taken the Cork Fleet, it will be an Event of the utmost Consequence. Distress may have put some of them to the Necessity of going to Sea with a short Allowance, and I suspect this last Fleet has pushed off so suddenly on this Account. A certain Captain Murray lately come from thence on his Parole, confirms their being in the greatest Distress on Account of the Want of Flour. In his Parole are these remarkable Words, “And a Subject to the United States of America.” This Parole was taken by Admiral Gambier and has given Disgust to the Commandant at N. York. On further Conversation with Captain Murray I find that two Fleets have sailed about the 29th and 30th the one to the We<st> Indies empty, he says, the other to Great Brittain wi<th> Invalids &c. This Accounts for the Addition which the Messenger gives to Burrowes Accounts. I can’t find from him that any Troops are embarked in either of these Fleets except the Invalids &c. The Sh<ip> of the Line, Convoy to the first Fleet before ment<ioned> he says is the Monmouth of 74 Guns, under Jury Masts going to England; he is going to Philadelphia tomorrow and I have desired him to wait on  
    
    
    
    your Excellency to give you further Particulars—I have received some N. York News Papers this Afternoon which I now inclose.
They have at Staten Island been under terrible Apprehentions of our attacking them. they may now sleep secure till another Froast alarms their Fears—I know of Nothing more to add than that I am Your Excellencies most assured Humble Servant

  Stirling,

